Citation Nr: 1740719	
Decision Date: 09/19/17    Archive Date: 10/02/17

DOCKET NO.  13-01 816	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent for lumbar strain associated with underlying desiccated disc.

2.  Entitlement to an initial evaluation in excess of 10 percent prior to April 7, 2017 and an evaluation in excess of 20 percent on and after April 7, 2017 for bilateral lower extremity radiculopathy with history of bilateral hamstring strain.

3.  Entitlement to a compensable evaluation prior to April 7, 2017 and an evaluation in excess of 10 percent on and after April 7, 2017 for bilateral biceps femoris strain (previously rated as hamstring strain).

4.  Entitlement to a total disability rating based on individual unemployability due to service connected disabilities (TDIU) prior to May 16, 2013.


ATTORNEY FOR THE BOARD

I. Cannaday, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Air Force from December 2000 to July 2007. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.  These claims have since been transferred to the RO in Los Angeles, California.

In a June 2010 rating decision, the RO granted service connection for the Veteran's lumbar spine strain and bilateral hamstring sprain.  The RO assigned a 10 percent and noncompensable evaluation, respectively.  In May 2011, the Veteran submitted additional evidence and requested an increased evaluation of the June 2010 rating decision.  The Board finds that the May 2011 request for an increased evaluation is reasonably construed as a notice of disagreement (NOD) with the June 2010 decision.  Accordingly, the Board finds that the June 2010 rating decision did not become final because new and material evidence was received within one year of issuance of the rating decision.  38 C.F.R. § 3.156 (b) (2016); Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011).  Therefore, the lumbar strain and the bilateral biceps femoris claims on appeal stem from the June 2010 decision.

During the pendency of the appeal, in a November 2012 rating decision, the RO increased the evaluation for the Veteran's service-connected left and right lower extremity radiculopathy to 10 percent each effective May 4, 2011.  In a May 2017 rating decision, the RO again increased the evaluation for the Veteran's left and right lower extremity radiculopathy to 20 percent each effective April 7, 2017.  Additionally, the RO increased the evaluation for the Veteran's left and right biceps femoris strain to 10 percent each effective April 7, 2017.  Nevertheless, applicable law mandates that, when a veteran seeks an increased evaluation, it will generally be presumed that the maximum benefit allowed by law and regulation is sought, and it follows that such a claim remains in controversy where less than the maximum benefit available is awarded.  See AB v. Brown, 6 Vet. App. 35 (1993).  

The May 2017 rating decision also granted entitlement to TDIU effective May 16, 2013.  The RO discontinued the Veteran's TDIU effective November 10, 2014, the date the Veteran reached a combined 100 percent disability rating.  The Board is cognizant of the decision in Bradley v. Peake, 22 Vet. App. 280 (2008), in which the Court held that, although no additional disability compensation may be paid when a total schedular disability rating is already in effect, a separate award of TDIU predicated on a single disability may form the basis for an award of special monthly compensation.  This situation is distinguishable from Bradley.  Here, the Veteran has been granted a combined 100 percent ("total") schedular disability rating for all of his service-connected disabilities, as distinguished from a less than total schedular rating (of 70 percent) in Bradley that was only made "total" by operation of TDIU.  Additionally, subsequent to the grant of the combined "total" (100 percent schedular) disability rating for his service-connected disabilities, the Veteran has not been granted service connection and/or ratings that combined to a separate 60 percent disability rating.  Finally, neither the Veteran nor the evidence has in fact claimed TDIU based entirely on a single service-connected disability.  To the contrary, the Veteran has stated that he was unable to work based on several of his service-connected disabilities.  See April 2015 VA Form 21-8940; November 2014 VA Form 21-8940; May 2011 VA Form 21-8940.

On an October 2011 NOD, the Veteran requested a hearing before a member of the Board live by videoconference.  As the Veteran did not submit a formal substantive appeal or VA Form 9, the Veteran was sent a request for clarification regarding his desire for a hearing.  In April 2015, the Veteran responded that he wished to withdraw his request for a hearing and requested that his claims be decided based upon the evidence of record.  Accordingly, the request for a hearing is deemed withdrawn.  See 38 C.F.R. § 20.704(e).  


FINDINGS OF FACT

1.  The Veteran's service-connected lumbar strain did not cause limitation of flexion of the thoracolumbar spine between 30 and 60 degrees, the combined range of motion of the thoracolumbar spine was greater than 120 degrees, and there was no muscle spasm or guarding due to the low back disability.

2.  For the period of appeal prior to April 7, 2017, the Veteran's service-connected bilateral lower extremity radiculopathy more nearly approximated mild radiculopathy in each lower extremity, including intermittent pain, and normal deep tendon reflexes.

3.  For the period of appeal on and after April 7, 2017, the Veteran's service-connected bilateral lower extremity radiculopathy more nearly approximated mild radiculopathy in each lower extremity, including intermittent pain, with hypoactive left side and absent right side deep tendon reflexes

4.  Throughout the entire period on appeal, the Veteran's service-connected bilateral biceps femoris strain has resulted in painful motion.

5.  The Veteran's service-connected disabilities, considering his education and work history, did not preclude him from obtaining and maintaining substantially gainful employment prior to May 16, 2013.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent for lumbosacral strain have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.102, 4.1-4.14, 4.40-4.45, 4.59, 4.71a, Diagnostic Code 5237 (2016).

2.  For the period on appeal prior to April 7, 2017, the criteria for the assignment of a rating in excess of 10 percent for bilateral lower extremity radiculopathy were not met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.7, 4.124a, Diagnostic Code 8520 (2016).

3.  For the period on appeal on and after April 7, 2017, the criteria for the assignment of a rating in excess of 20 percent for bilateral lower extremity radiculopathy were not met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.7, 4.124a, Diagnostic Code 8520 (2016).

4.  The criteria for entitlement to a disability rating of 10 percent, but no greater, for the entire appeal period, for the Veteran's service-connected bilateral biceps femoris strain disability have been met.  38 U.S.C.A. §§ 1155 (West 2014); 38 C.F.R. § 4.1, 4.3, 4.7, 4.40, 4.56, 4.59, 4.71a, Diagnostic Code 5252 (2016).

5.  The criteria for a TDIU have not been met.  38 U.S.C.A. §§ 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.340, 3.341, 4.16, 4.19 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

No issues with the duty to notify or duty to assist have been raised by the Veteran.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

Increased Ratings

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his/her ability to function under the ordinary conditions of daily life, including employment, by comparing his/her symptomatology with the criteria set forth in the Schedule for Rating Disabilities. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify various disabilities and the criteria for specific ratings. 

If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.1.  After careful consideration of the evidence, any reasonable doubt remaining will be resolved in favor of the Veteran.  38 C.F.R. § 4.3. 

In considering the severity of a disability, it is essential to trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41; Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  While the regulations require review of the recorded history of a disability by the adjudicator to ensure a more accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.  Where an increase in the disability rating is at issue, the present level of the Veteran's disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, the Board notes that the Veteran is appealing the initial assignment of a disability rating, and, as such, the severity of the disability is to be considered during the entire period from the initial assignment of the evaluation to the present time.  Fenderson v. West, 12 Vet. App. 119 (1999); see also Hart v. Mansfield, 21 Vet. App. 505 (2007). 

Lumbar spine strain

In this case, the Veteran's lumbar spine strain is assigned a 10 percent rating pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5237.

The General Rating Formula for Diseases and Injuries of the Spine provides a 10 percent disability rating for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.

A 20 percent disability rating is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.

Any associated objective neurological abnormalities, including, but not limited to, bowel or bladder impairment, are to be rated separately, under an appropriate diagnostic code.  38 C.F.R. § 4.71a, General Rating Formula, Note (1).

For VA compensation purposes, normal range of motion for the thoracolumbar spine is 90 degrees of forward flexion, 30 degrees of extension, 30 degrees of left and right lateral flexion, and 30 degrees of left and right lateral rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees, consisting of the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right lateral rotation.  See 38 C.F.R. § 4.71a, General Rating Formula, Note (2) and Plate V.

Under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, a 10 percent evaluation is warranted for incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months.  A 20 percent evaluation is warranted for incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.  A 40 percent evaluation is warranted for incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  A 60 percent evaluation is warranted for incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.

An incapacitating episode is defined as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, Note (1).  

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that an initial evaluation in excess of 10 percent is not warranted for a lumbar spine strain.

The evidence of record does not support a claim for an evaluation in excess of 10 percent for the Veteran's low back strain.  In that regard, the Veteran was afforded a VA examination in June 2011.  The June 2011 VA examination revealed forward flexion to 90 degrees, extension to 20 degrees, left and right lateral flexion to 30 degrees, and left and right lateral rotation to 30 degrees.  The Veteran was able to perform testing three times, all with pain at the end of range of motion except for right rotation which ended without pain.  The Veteran reported he could walk 1/4 mile, was unable to run, could not bend or twist, and could not lift more than 20 pounds.  

The September 2012 VA examination revealed forward flexion to 80 degrees, extension to 30 degrees, left and right lateral flexion to 30 degrees, and left and right lateral rotation to 30 degrees, all with pain at the end of range of motion.  The Veteran was able to perform repetitive testing.  The Veteran did not have additional limitation in range of motion following repetitive-use testing.  He reported intermittent back pain.  The examiner found that he had less movement than normal, painful movement, disturbance of locomotion, and interference with sitting, standing, and/or weight-bearing.  He did not have any additional functional loss of the thoracolumbar spine following repetitive use.  There was no guarding or muscle spasm.  

The April 2017 VA examination revealed forward flexion to 90 degrees, as well as extension to 30 degrees, left and right lateral flexion to 30 degrees, and left and right lateral rotation to 30 degrees, with pain noted on forward flexion, extension, and right lateral flexion that did not result in or cause functional loss.  The range of motion measurements remained the same on passive motion.  The examiner indicated that testing was performed pursuant to the requirements in Correia v. McDonald, 28 Vet. App. 158 (2016), and the findings included pain on passive range of motion testing that were the same as active range of motion.

In addition, the Veteran has not been shown to have muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  In this regard, the June 2011 VA examiner specifically indicated that the Veteran did not have muscle spasm, guarding, atrophy, or bony tenderness with palpitation of his thoracolumbar spine.  Similarly, the September 2012 and April 2017 VA examiners indicated that the Veteran does not have guarding or muscle spasm of the thoracolumbar spine.

Likewise, the Veteran's VA treatment record does not show any indication of guarding or muscle spasm of the thoracolumbar spine.

Moreover, there is no indication that the Veteran has had incapacitating episodes for a rating under the intervertebral disc syndrome rating criteria noted above.  While the Veteran does have intervertebral disc syndrome, there is no evidence showing that the Veteran was prescribed bed rest by any physician for his lumbar spine disability.  As such, the Veteran has not been shown to have met the criteria for an increased evaluation under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.

The Board also notes that the Veteran is already in receipt of separate ratings for neurological abnormalities resulting from his lumbar strain.  Indeed, he is service-connected for radiculopathy of both lower extremities. The evidence does not show, and he does not assert, that he has any other neurological abnormalities.

Based on the foregoing, the Board finds that the preponderance of the evidence is against a finding that an increased rating is warranted for the Veteran's low back disability; therefore, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107 (b); Gilbert, 1 Vet. App. at 54-56.

The Board has also considered the provisions of 38 C.F.R. §§ 4.40, 4.45, 4.59, and the holdings in DeLuca v. Brown, 8 Vet. App. 202 (1995).  However, an increased evaluation for the Veteran's lumbar spine disability is not warranted on the basis of functional loss due to pain or weakness in this case, as the Veteran's symptoms are supported by pathology consistent with the assigned 10 percent rating, and no higher.  In this regard, the Board observes that the Veteran complained of pain on numerous occasions.  Specifically, the Veteran has reported that his back pain is a constant issue for him, and that he avoids heavy lifting, bending and twisting.  See April 2017 VA examination.  However, the effect of the pain in the Veteran's lumbar spine is contemplated in the currently assigned 10 percent evaluation.  The Veteran's complaints do not, when viewed in conjunction with the medical evidence, tend to establish weakened movement, excess fatigability, or incoordination to the degree that would warrant an increased evaluation.  In fact, the June 2011, September 2012, and April 2017 VA examiners noted that testing was performed without pain on motion until the end of range of motion measured, as stated above.  Further the September 2012 and April 2017 VA examiners indicated that there was no additional limitation in range of motion with repetitive motion.  During the VA examinations, muscle strength was also found to be normal.  See September 2012 VA examination, April 2017 VA examination.  Considering the results of the VA examinations in light of the Veteran's overall disability picture as shown in the record, including the reported flare-ups with pain, the disability does not more nearly approximate the criteria for the 20 percent evaluation.  Thus, the Veteran is not entitled to a rating greater than 10 percent for his service-connected low back strain.

Lower extremity radiculopathy prior to April 7, 2017

The Veteran's service-connected lower extremity radiculopathy is rated 10 percent disabling in each extremity, effective from May 4, 2011 to April 7, 2017.  His radiculopathy is rated under 38 C.F.R. § 4.124a, Diagnostic Code 8520.

Pursuant to Diagnostic Code 8520, a 10 percent rating is warranted for mild incomplete paralysis of the sciatic nerve, a 20 percent rating is warranted for moderate incomplete paralysis, a 40 percent rating is warranted for moderately severe incomplete paralysis, a 60 percent rating is warranted for severe incomplete paralysis with marked muscular atrophy, and an 80 percent rating is warranted for complete paralysis.  38 C.F.R. § 4.124a, Diagnostic Code 8520.

The term "incomplete paralysis" with this and other peripheral nerve injuries indicates a degree of lost or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  38 C.F.R. § 4.124a (2016).  

The most probative evidence during this period is a September 2012 VA examination.  During the September 2012 VA examination, the examiner found that the Veteran's "hamstring sprains" are more like to be radiating low back pains.  Indeed, the examiner found that the Veteran had radicular pain due to radiculopathy.  The examiner also found that the Veteran's right and left lower radiculopathy was mildly severe.  Further, the examiner found that the Veteran's deep tendon reflexes were normal.  The Veteran has not contended that the VA examination was inadequate or incorrect during the above appeal period.  Nor is there any evidence of record that contradicts the findings of the September 2012 VA examiner during this period.  However, the Veteran has indicated that his disability had worsened since that examination.  See December 2012 correspondence.

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is not entitled to ratings greater than 10 percent for radiculopathy of the lower extremities prior to April 7, 2017 because his radiculopathy of either lower extremity is not more accurately described as moderate incomplete paralysis.  

Lower extremity radiculopathy on and after April 7, 2017

The Veteran's service-connected lower extremity radiculopathy is rated 20 percent disabling in each extremity, effective April 7, 2017.

As noted above, pursuant to Diagnostic Code 8520, a 40 percent rating is warranted for moderately severe incomplete paralysis, a 60 percent rating is warranted for severe incomplete paralysis with marked muscular atrophy, and an 80 percent rating is warranted for complete paralysis.

The Veteran was afforded a VA examination in April 2017.  At that examination, the Veteran reported that he had radiating pain throughout the buttocks and hamstring areas bilaterally.  The examiner noted that the Veteran's radiculopathy was mild in his right and left lower extremity.  The examiner also found that the Veteran's left side deep tendon reflexes were hypoactive, and his right side deep tendon reflexes were absent.

The Veteran has not contended that his condition has changed since the most recent VA examination in April 2017.

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is not entitled to ratings greater than 20 percent for radiculopathy of the lower extremities on or after April 7, 2017 because his radiculopathy in either extremity is not more closely described as moderately severe incomplete paralysis.

Bilateral biceps femoris prior to April 7, 2017

The Veteran's service-connected bilateral biceps femoris prior to April 7, 2017 is currently evaluated as noncompensable based on limitation of motion under 38 C.F.R. § 4.71a, Diagnostic Code 5252.  However, prior to April 7, 2017, the Veteran's bilateral biceps was rated under 38 C.F.R. § 4.73, Diagnostic Code 5313.

Disabilities of the hip and thigh are contemplated under Diagnostic Codes 5250 through 5255.  As for Diagnostic Codes 5250, 5254, and 5255, the evidence demonstrates no findings of ankylosis, flail hip joint or impairment of the femur.  As such, an evaluation under these Codes is not warranted and will not be discussed.  38 C.F.R. § 4.71a

Under Diagnostic Code 5252, a 10 percent disability evaluation is assigned for flexion of the thigh limited to 45 degrees.  For the next higher evaluation, a 20 percent rating, there must be limitation of flexion to 30 degrees.  Limitation of thigh flexion to 20 and 10 degrees warrants 30 and 40 percent ratings, respectively.  38 C.F.R. § 4.71a, Diagnostic Code 5252.

Limitation of thigh extension to 5 degrees warrants a 10 percent rating under Diagnostic Code 5251, and thigh impairment is addressed in Diagnostic Code 5253. Id.  A compensable rating for thigh impairment requires the inability to toe-out more than 15 degrees (rotation), the inability to cross legs (adduction), or limited abduction with motion lost beyond 10 degrees.  Id.

Normal range of motion for the hip is flexion from zero degrees to 125 degrees, and abduction from zero degrees to 45 degrees.  38 C.F.R. § 4.71, Plate II.

In evaluating disabilities of the musculoskeletal system, additional rating factors include functional loss due to pain supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion.  38 C.F.R. § 4.40. Inquiry must also be made as to weakened movement, excess fatigability, incoordination, and reduction of normal excursion of movements, including pain on movement.  38 C.F.R. § 4.45.  The intent of the Rating Schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint. 38 C.F.R. § 4.59.  When 38 C.F.R. § 4.59 is raised by the claimant or reasonably raised by the record, even in non-arthritis contexts, the Board should address its applicability.  Burton v. Shinseki, 25 Vet. App. 1, 5 (2011).

The Veteran was first afforded a VA examination in April 2010.  At that examination, the Veteran reported that he had pain in his hamstrings bilaterally.  The examiner noted that the Veteran had spasms in his hamstrings that one could feel.  The examiner noted that the Veteran's hamstrings were tender to pressure.  The examiner further noted that the Veteran had pain and spasms in his hamstrings, bilaterally.  The Veteran's muscle strength was rated as 5 out of 5, and there was no evidence of any muscle wasting of the lower limbs.  The examiner noted that the Veteran could heel walk and toe walk without a problem.  The examiner noted that the movement of the upright position, and stretching often relieved the Veteran's pain, however sitting down, and standing for too long would aggravate the pain.  Ultimately, the examiner diagnosed the Veteran with chronic bilateral hamstring sprains.

In a June 2011 VA examination, the Veteran reported that he was able to sit comfortably for 1 hour, and then he would have hamstring pain.   He reported that he would have pain and spasm every 1-2 days associated with prolonged sitting or climbing stairs.  He denied paresthesias or leg weakness.  His motor strength was rated 5 out of 5 in the bilateral hip flexors, knee extensors, ankle dorsiflexors, extensor halluces longus, and hamstrings.  Moreover, the Veteran's hamstring strength was intact on resistance testing.

In a November 2012 VA examination, the Veteran was provided a lumbar spine examination.  However, the Veteran's muscle strength was tested during examination.  Similar to previous testing, the Veteran's hip flexion muscle strength was rated as normal, and no muscle atrophy was present.

Throughout the above appeal period the Veteran has complained about pain in both of his hamstrings.  See January 2010 VA treatment record; April 2010 VA treatment record.  Further, during the April 2017 VA examination, the Veteran reported that his hamstring pain has been recurrent since 2002. 

The Board notes that prior to April 7, 2017 that range of motion testing for the Veteran's bilateral biceps femoris was not provided to the Veteran.  However, during the above period, the record shows painful motion.  Accordingly, the Board finds that a 10 percent rating is warranted for his bilateral biceps femoris due to his pain.  38 C.F.R. § 4.59.  The minimal compensable rating available for bicep femoris is 10 percent under DC 5252, which pertains to limitation of flexion of the thigh to 45 degrees.  38 C.F.R. § 4.71a.

The Board has considered other potentially applicable Diagnostic Codes, including those pertaining to muscle injuries.  As noted above, range of motion testing was not provided during the above appeal period, thus the Board is unable to rate the Veteran's bilateral femoris under Diagnostic Codes 5251, and 5253. However, the Board notes that prior to April 7, 2017 the Veteran's bilateral biceps femoris was rated under Diagnostic Code 5313.

Diagnostic Code 5313 pertains to the impairment of the muscles of the pelvic girdle and thigh.  The function of this muscle group includes extension of the hip and flexion of the knee; outward and inward rotation of flexed knee; acting with rectus femoris and sartorius, synchronizing simultaneous flexion of the hip and knee by belt-over-pulley action at the knee joint.  This muscle group includes the posterior thigh group, hamstring complex of 2-joint muscles: (1) Biceps femoris; (2) semimembranosus; (3) semitendinosus.  A 10 percent rating is assignable for moderate injury.  A 30 percent rating is assignable for moderately severe injury, and a 40 percent rating is warranted for severe injury.  38 C.F.R. § 4.73, Diagnostic Code 5313 (2017).

The factors to be considered in evaluating disabilities involving muscle groups are set forth in 38 C.F.R. §§ 4.55, 4.56.  A muscle injury evaluation will not be combined with a peripheral nerve paralysis evaluation of the same body part unless the injuries affect entirely different functions.  38 C.F.R. § 4.55 (a).  For VA rating purposes, the cardinal signs and symptoms of muscle disability are loss of power, weakness, lowered threshold of fatigue, fatigue-pain, and impairment of coordination and uncertainty of movement.  38 C.F.R. § 4.56 (c).

A slight muscle disability is one where there would be healing with good functional results.  There would be no cardinal signs or symptoms of muscle disability as defined in 38 C.F.R. § 4.56 (c).  Objectively, there would be no evidence of fascial defect, atrophy, or impaired tonus.  There would be no impairment of function.  38 C.F.R. § 4.56 (d)(1).

The type of injury associated with a moderate muscle disability is typically a through and through or deep penetrating wound of short track from a single bullet, small shell or shrapnel fragment, without explosive effect of high velocity missile, residuals of debridement, or prolonged infection.  There would be consistent complaints of one or more of the cardinal signs and symptoms of muscle disability, particularly lowered threshold of fatigue after average use affecting the particular functions controlled by the injured muscles.  Objective findings should include some loss of deep fascia or muscle substance or impairment of muscle tonus and loss of power or lowered threshold of fatigue when compared to the sound side.  38 C.F.R. § 4.56 (d)(2).

A moderately severe muscle wound is a through and through or deep penetrating wound by small high velocity missile or large low-velocity missile, with debridement, prolonged infection, or sloughing of soft parts, and intermuscular scarring.  History and complaint would include service department records or other evidence showing hospitalization for a prolonged period for treatment of the wound. There would be a record of consistent complaint of cardinal signs and symptoms of muscle disability and, if present, evidence of inability to keep up with work requirements. Objective findings of a moderately severe muscle wound include entrance and (if present) exit scars indicating track of missile through one or more muscle groups, indications on palpation of loss of deep fascia, muscle substance, or normal firm resistance of muscles compared with sound side, as well as tests of strength and endurance compared with sound side demonstrating positive evidence of impairment. 38 C.F.R. § 4.56 (d)(3) (2016).

A severe muscle wound is a through and through or deep penetrating wound due to high velocity missile or large or multiple low velocity missiles, or with shattering bone fracture or open comminuted fracture with extensive debridement, prolonged infection or sloughing of soft parts, intermuscular binding and scarring. History and complaint would include service department records or other evidence showing hospitalization for a prolonged period for treatment of wound.  There would be a record of consistent complaint of cardinal signs and symptoms of muscle disability worse than those shown for moderately severe muscle injuries, and, if present, evidence of inability to keep up with work requirements.  Objective findings of a severe muscle wound include ragged, depressed and adherent scars indicating wide damage to muscle groups in missile track; palpation showing loss of deep fascia or muscle substance, or soft flabby muscles in wound area; muscles swollen and hardened abnormally in contraction; as well as tests of strength, endurance, or coordinated movements compared with corresponding muscles of the uninjured side indicating severe impairment of function.  38 C.F.R. § 4.56 (d)(4) (2016).

Here, the Board notes that the Veteran is already assigned a 10 percent evaluation during the above appeal period based on limitation of motion under 38 C.F.R. § 4.71a, Diagnostic Code 5252.  Further, the record does not show that the Veteran's hamstring disability most nearly proximate a moderately severe, or severe muscle disability.  Thus, a rating in excess of 10 percent pursuant to Diagnostic Code 5313 is not warranted.

Therefore, the Board finds that an evaluation of 10 percent and no higher for the above appeal period is warranted for bilateral biceps femoris.

Bilateral biceps femoris on and after April 7, 2017

The Veteran's service-connected bilateral biceps femoris has been given a 10 percent evaluation based on limitation of motion under 38 C.F.R. § 4.71a, Diagnostic Code 5252.

As stated above, Under Diagnostic Code 5252, for a 20 percent rating, there must be limitation of flexion to 30 degrees.  Limitation of thigh flexion to 20 and 10 degrees warrants 30 and 40 percent ratings, respectively.  38 C.F.R. § 4.71a, Diagnostic Code 5252.

The Veteran was provided an examination on April 7, 2017.  On examination the Veteran reported severe hamstring pain and tightness that occurs about 4 months per year.  He also reported flare ups that last 4 or 5 weeks.  On range of motion testing, the Veteran's right and left hips were all normal.  The Veteran was also able to cross his legs.  Pain was noted on flexion; however pain did not result in functional loss.  The examiner noted that there was objective evidence of localized tenderness or pain on palpation of the joint or associated soft tissue.  Specifically, that mild pain was located in the biceps femoris due to the strain.  The Veteran was able to perform repetitive-use of both hips with at least three repetitions.  There was no additional loss of function or range of motion after three repetitions.   The Veteran was not examined immediately after repetitive use over time.  The examiner noted that pain significantly limited functional ability with repeated use over a period of time.  There was no objective evidence of pain on non-weight bearing, passive range of motion was the same as active range of motion, and the evidence of pain for passive range of motion was the same as active range of motion.  The Veteran did not have any reduction in muscle strength, and there was no muscle atrophy.  He had no ankylosis, malunion or nonunion of femur, flail hip joint or leg length discrepancy.  The examiner indicated that the Veteran should avoid running and jumping.

Range of motion testing shows that the Veteran's hip range of motion is completely normal.  However, as discussed above, during the above period, the record shows painful motion.  Accordingly, a 10 percent rating is warranted for his bilateral biceps femoris due to his pain.  38 C.F.R. § 4.59.  The minimal compensable rating available for bicep femoris is 10 percent under DC 5252, which pertains to limitation of flexion of the thigh to 45 degrees.  38 C.F.R. § 4.71a.  

The Board acknowledges the Veteran's contentions that his bilateral biceps femoris warrants an evaluation greater than 10 percent.  While the Veteran is competent to report on his symptoms of increasing pain and decreasing mobility, an objective examination is more probative in determining the actual degree of his impairment.

After reviewing the evidence of record, the Board finds that an evaluation in excess of 10 percent for limited flexion and separate ratings based on limitation of motion in different planes is not warranted at any point during the appeal period as there is no objective evidence of a compensable limitation of flexion, extension, abduction, adduction, or rotation shown during this period.  38 C.F.R. § 4.71a, Diagnostic Codes 5251, 5252, 5253.  The Veteran's range of motion was normal, and he was able to cross his right leg over his left.

Additionally, as discussed above, the evidence does not show that Veteran is entitled to a rating in excess of 10 percent under diagnostic code 5313.

The Board acknowledges the Veteran has reported functional impairment due to pain, weakness and stiffness; however such limitation was not shown to limit the Veteran's range of much enough to warrant a higher or separate rating.  See DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).

As a preponderance of the evidence is against the assignment of an increased evaluation or separate evaluation for the Veteran's bilateral biceps femoris, the benefit-of-the-doubt rule does not apply and the claim is denied.  38 C.F.R. § 4.3 Gilbert, 1 Vet. App. at 55 (1990).

TDIU prior to May 16, 2013 

All veterans who are shown to be unable to secure and follow a substantially gainful occupation by reason of service-connected disability shall be rated totally disabled.  

A total disability rating for compensation may be assigned, where the schedular rating is less than total, when a veteran is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16 (a).

Entitlement to a total rating must be based solely on the impact of service-connected disabilities on the ability to secure or follow substantially gainful employment.  See 38 C.F.R. § 4.16.  The central inquiry is "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  For VA purposes, the term "unemployability" is synonymous with inability to secure and follow a substantially gainful occupation.  VAOPGPREC 75-91, 57 Fed. Reg. 2317 (Jan. 21, 1992).

Consideration may be given to the veteran's education, special training, and previous work experience, but not to his or her age or to the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19; see also Van Hoose v. Brown, 4 Vet. App. 361 (1993).  A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment, but the ultimate question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether he or she can find employment.  See Van Hoose, 4 Vet. App. at 363.

In this case, the Veteran meets the schedular criteria for TDIU.  The Veteran asserts that he is entitled to TDIU because of his service connected back, knee, and mood disorders.  See May 2011 VA Form 21-4138.  

Nevertheless, upon review of the claims file, the Board finds that the evidence does not show that the Veteran is unemployable due to his service-connected disabilities alone during the above appeal period.  Significantly, the Veteran was employed from March 31, 2008 until June 1, 2011.

On the May 2011 VA Form 21-4138 the Veteran explained that he missed work due to his service-connected disabilities.  Further, he stated that his service-connected disabilities have caused him to have trouble at work.  Specifically, he stated that individuals that call in for help do not like his attitude.  He stated that he has been described as cold and uncaring, and that he had physical altercations.  Indeed, the September 2010 VA treatment record notes a physical altercation at work.  The Veteran stated that he wanted to be granted TDIU so that he could become a full time student.  

The Board notes that the employer stated that the Veteran was terminated for being rude, insolent, or offensive to another person.  See June 2011 correspondence.  The Veteran disagreed, stating that he worked for the employer for three years, and that he only received awards and gifts for his work until he filed a complaint against a fellow co-worker.  Id.

A VA general medical examination was provided in June 2011.  At that examination, the examiner opined that the Veteran's service-connected bilateral knees, lumbosacral strain, and hamstring strains would require sedentary employment with the flexibility to allow him change positions frequently.  Otherwise, the Veteran was qualified for employment.

Additionally, A VA examination was provided on June 2011.  The examiner stated that the Veteran is capable of working in any setting in which he has adequate training.  He stated that although his mood symptoms may sometimes interfere with smooth functioning at work, they do not preclude it.  

The Board notes that the mental health notes do show that the Veteran mentioned problems at work before he was fired.  In that regard, the Veteran stated that he had problems with the interpersonal aspects of his job, and that he was unable to change this due to his mood disorder.  See November 2010 VA treatment record.  As stated above, the Veteran mentioned a physical altercation at work.  See September 2010 VA treatment record.

In May 2012 the Veteran received a letter confirming his employment with a different employer.  The record shows that the Veteran was employed with this separate employer from June 4, 2012, until May 15, 2013.

Thus, the record reflects multiple opinions indicating that the Veteran is not unemployable.  Moreover, the Veteran was gainfully employed during the above appeal period.  While, the Board acknowledges the Veteran's contention that his service-connected disabilities entitled him to a TDIU.  The Board finds that the evidence against the Veteran's claim is of greater probative value.

Given the record before it, the Board finds that evidence in this case does not reach the level of equipoise.  See 38 U.S.C. § 5107 (a) ("[A] claimant has the responsibility to present and support a claim for benefits . . . ."); Fagan v. Shinseki, 573 F.3d 1282, 1286 (Fed. Cir. 2009) (stating that the claimant has the burden to "present and support a claim for benefits" and noting that the benefit of the doubt standard in section 5107(b) is not applicable based on pure speculation or remote possibility); Skoczen v. Shinseki, 564 F.3d 1319, 1323-29 (Fed. Cir. 2009) (interpreting section 5107(a) to obligate a claimant to provide an evidentiary basis for his or her benefits claim, consistent with VA's duty to assist, and recognizing that "[w]hether submitted by the claimant or VA . . . the evidence must rise to the requisite level set forth in section 5107(b)," requiring an approximate balance of positive and negative evidence regarding any issue material to the determination).  Thus, the Board finds that entitlement to TDIU for the above appeal period is not warranted.


ORDER

Entitlement to an initial evaluation in excess of 10 percent for lumbar strain associated with underlying desiccated disc is denied.

Entitlement to an initial evaluation in excess of 10 percent prior to April 7, 2017 for bilateral lower extremity radiculopathy with history of bilateral hamstring strain is denied.

Entitlement to an evaluation in excess of 20 percent on and after April 7, 2017 for bilateral lower extremity radiculopathy with history of bilateral hamstring strain is denied.

Entitlement to a compensable evaluation prior to April 7, 2017 for left biceps femoris strain is granted.

Entitlement to a compensable evaluation prior to April 7, 2017 for right biceps femoris strain is granted.

Entitlement to an evaluation in excess of 10 percent on and after April 7, 2017 for bilateral biceps femoris strain is denied.

Entitlement to a total disability rating based on individual unemployability due to service connected disabilities (TDIU) prior to May 16, 2013 is denied.




____________________________________________
D. Martz Ames
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


